Opinion issued March 8, 2022




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-22-00021-CV
                            ———————————
  IN RE TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.,
TRITON VOYAGER ASSET LEASING GMBH, AND TRITON VOYAGER
          ASSET LEASING GMBH, ASGARD US, Relators


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, Transocean Offshore Deepwater Drilling Inc., Triton Voyager Asset

Leasing GmbH, and Triton Voyager Asset Leasing GmbH, Asgard US (collectively,

“relators”), filed a petition for writ of mandamus challenging: (1) the trial court’s

November 29, 2021 order denying relators’ motion to compel independent medical

examinations of real party in interest, Richard Rhodes, and for temporary injunction
and (2) the trial court’s December 17, 2021 order denying relators’ motion for

reconsideration.1

      Relators have filed a motion to dismiss the petition for writ of mandamus. In

the motion, relators represent that the “parties have amicably settled their

differences,” rendering the mandamus petition moot. Relators’ motion does not

include a certificate of conference, but more than ten days have passed since relators’

motion was filed, and real party in interest has not opposed the relief requested in

relators’ motion to dismiss their mandamus petition. See TEX. R. APP. P. 10.3(a)(2).

      Accordingly, we grant relators’ motion and dismiss the petition. We dismiss

all pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Countiss and Farris.




1
      The underlying case is Richard Rhodes v. Transocean Offshore Deepwater Drilling
      Inc., Triton Voyager Asset Leasing GmbH, Triton Voyager Asset Leasing GmbH,
      Asgard US, and BOE Exploration & Production LLC, Cause No. 2021-41109, in
      the 61st District Court of Harris County, Texas, the Honorable Fredericka Phillips
      presiding.

                                           2